Citation Nr: 1414787	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Appellant is entitled to recognition as the Veteran's surviving spouse for Department of Veterans Affairs (VA) death pension benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  He died in April 1991, and the Appellant is seeking recognition as his surviving spouse for VA death pension benefit purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Pension Management Center locate at the VA Regional Office (RO) in Milwaukee, Wisconsin.  The RO in New Orleans, Louisiana, currently has jurisdiction over the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The record reflects the Veteran and the Appellant were married from November 1973 until the Veteran's death in April 1991.

2.  The record reflects the Appellant remarried in January 1994, and was divorced in June 2009; the marriage was not the result of fraud or collusion and was not void or annulled.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for VA death pension benefits are not met.  38 U.S.C.A. §§ 101, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.55 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in her November 2009 Notice of Disagreement (NOD) and April 2011 Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

VA death benefits may be paid to a surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. § 1541.  A "surviving spouse"' is defined as a person who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

In this case, the facts are not in dispute.  The record reflects the Veteran and the Appellant were married from November 1973 until the Veteran's death in April 1991.  However, the record also reflects the Appellant remarried in January 1994, and was divorced in June 2009.  As noted in the preceding paragraph, 38 C.F.R. § 3.50 provides that remarriage of a veteran's widow is a bar to recognition as a surviving spouse for VA purposes.

The Board acknowledges that 38 C.F.R. § 3.55 does provide several exceptions to the provisions of 38 C.F.R. § 3.50.  Essentially, several provisions have been carved out for different types of benefits, even if a widow remarries after a veteran's death.  However, no specific exception has been carved out for VA death pension.  That is, to receive pension as a widow, the widow must qualify as a surviving spouse, which is precluded by remarriage. 

Specifically, 38 C.F.R. § 3.55 provides 10 provisions that address situations in which a person who remarries is not barred from receiving VA benefits as a surviving spouse.  

Pursuant to 38 C.F.R. § 3.55 (1) : Remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage: (i) Was void, or (ii) Has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.

In this case, there is no indication that the Appellant's remarriage was ever found to be void or was otherwise annulled.  The Appellant has plainly asserted that her remarriage ended in divorce, and has submitted a copy of the divorce decree.  There is no evidence to suggest any annulment ever occurred.

Pursuant to 38 C.F.R. § 3.55 (2) : On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage: (i) Has been terminated by death, or (ii) Has been dissolved by a court with basic authority to render divorce decrees unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.

Similarly, 38 C.F.R. § 3.55 (5) provides that: On or after January 1, 1971, the fact that a surviving spouse has lived with another person and has held himself or herself out openly to the public as the spouse of such other person shall not bar the furnishing of benefits to him or her after he or she terminates the relationship, if the relationship terminated prior to November 1, 1990.

Also, under 38 C.F.R. § 3.55 (8) : On or after January 1, 1971, the fact that benefits to a surviving spouse may previously have been barred because his or her conduct or a relationship into which he or she had entered had raised an inference or presumption that he or she had remarried or had been determined to be open and notorious adulterous cohabitation, or similar conduct, shall not bar the furnishing of benefits to such surviving spouse after he or she terminates the conduct or relationship, if the relationship terminated prior to November 1, 1990.

In this case, the Appellant's remarriage occurred after November 1, 1990.  As such, these provisions are not applicable to the instant case.

The Board further finds that the other exceptions listed under 38 C.F.R. § 3.55 are not applicable as they pertain to benefits the Appellant is not seeking on appeal.

The provisions of 38 C.F.R. § 3.55 (3) provide that : On or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation (DIC), unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.

Under 38 C.F.R. § 3.55 (4): On or after December 1, 1999, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion. 

38 C.F.R. § 3.55 (6): On or after October 1, 1998, the fact that a surviving spouse has lived with another person and has held himself or herself out openly to the public as the spouse of such other person will not bar the furnishing of DIC to the surviving spouse if he or she ceases living with such other person and holding himself or herself out openly to the public as such other person's spouse.

38 C.F.R. § 3.55 (7): On or after December 1, 1999, the fact that a surviving spouse has lived with another person and has held himself or herself out openly to the public as the spouse of such other person will not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37 to the surviving spouse if he or she ceases living with such other person and holding himself or herself out openly to the public as such other person's spouse.

38 C.F.R. § 3.55 (9): Benefits under 38 U.S.C. 1781 for a surviving spouse who remarries after age 55. 

(i) On or after February 4, 2003, the remarriage of a surviving spouse after age 55 shall not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C. 1781, subject to the limitation in paragraph (a)(9)(ii) of this section.

(ii) A surviving spouse who remarried after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents under 38 U.S.C. 1781  pursuant to paragraph (a)(9)(i) only if the application for such benefits was received by VA before December 16, 2004.

38 C.F.R. § 3.55 (10): Benefits for a surviving spouse who remarries after age 57. 

(i) On or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating DIC under 38 U.S.C. 1311, medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37, subject to the limitation in paragraph (a)(10)(ii) of this section. 

(ii) A surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC under 38 U.S.C. 1311, medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37 pursuant to paragraph (a)(10)(i) only if the application for such benefits was received by VA before December 16, 2004.

In this case, the Appellant is seeking death pension benefits, and not any of the benefits specified under the aforementioned provisions of 38 C.F.R. § 3.55(3)-(4), (6)-(7), or (9)-(10); to include DIC, medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37.  The Board also notes even if the Appellant were seeking such benefits, she would not be entitled to these exceptions.   For example, the exceptions listed at of 38 C.F.R. § 3.55(3)-(4) and (6)-(7) are for remarriages that occurred on or after October 1, 1998, or December 1, 1999.  As already stated, the Appellant's remarriage occurred in January 1994.  In addition, the exceptions noted in 38 C.F.R. § 3.55(9)-(10) applies to surviving spouse who remarried after the age of 55 or 57.  Here, the record reflects the Appellant was born in March 1949, which would have made her 44 at the time of her remarriage in January 1994.  Moreover, the record reflects her application for death pension benefits was received in 2009, and the exception listed at 38 C.F.R. § 3.55(10) mandates that such application must be received no later than December 16, 2004.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  The Board does not dispute the Appellant was married to the Veteran at the time of his death, and had been so married for many years.  The Board also acknowledges she has submitted evidence reflecting illness and financial hardship.  Nevertheless, the fact remains that the Appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death pension benefit purposes.  Stated another way, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Appellant has no legal entitlement to the benefit she is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


